DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
	Applicant’s election without traverse Group I, claims 1-6 and 8-13, with a species election (Compound 32 below) as forth in the response filed on 4/25/22 is acknowledged.  		
    PNG
    media_image1.png
    108
    329
    media_image1.png
    Greyscale

Applicant’s assert claims 1, 2, 6, 8, 12, and 13 read on the elected species.  As claim 13, in part as to the elected species has been found allowable, and new art found over the genus of claim 1, claims 12-13 are withdrawn (noting though that the elected species is found allowable).
All remaining claims are withdrawn as not being drawn to the elected group and/or species.
As the elected species has been found allowable, under standard species election practice, the search and examination has moved onto the ‘next’ species for which art has been applied below.






Allowable Subject Matter – Claim 13, In-Part (Elected Species, Compound 32
The elected species, Compound 32:
		
    PNG
    media_image1.png
    108
    329
    media_image1.png
    Greyscale
was not found to be reasonably taught or suggested by the prior art of record, in line with the findings in the related PCT written opinion, and hence at least this compound of claim 13 is found allowable.  
As prior art has been applied on the ‘next’ species (e.g. the genus, the remaining species of claim 13 have not been searched).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6154590 A (hereafter UBC see also JP 11-505211 A (University of British Columbia;18 May 1999; equivalent of). 
Claimed Invention:  Modified hemiasterlin, hemiasterlin A and hemiasterlin B compounds - newly isolated cytotoxic tripeptides with potential as antitumor drugs.
UBC (see claims) describes a hemiasterlin compound represented by formula I.  UBC (page 9, the last line to page 10, first line from the bottom) indicates that R75 may represent formula II (-Q-CO-X), when X represents —-NR9R10, R9 represents a hydrogen atom or an alkyl group, and R10 represents -—CHR2COOH, and R21 represents —(CH2)xNR22R23 (where x is 1 to 4, R22 and R23 represent a hydrogen atom or an alkyl group). UBC (page 19, third line from the bottom to page 20, line 5) describes -CR4-CH=CR5-CO-NR9R10 as R75.  UBC (page 20, sixth line from the bottom to fifth line from the bottom) indicates that the compound is used for the manufacture of a medicament for use in the treatment of cancer or a tumor in a mammal.  
In the invention described in UBC, the compound of formula I wherein R70 and R71 each represents methyl, R72 and R74 each represents hydrogen, R3 represents tert-butyl, R7 represents methyl, R75 represents -CR4a-CH=CRs-CO-NR9R10, R4 represents isopropyl, R5 represents methyl, R5 represents hydrogen, R10 represents -CHR21COOH, and R21 represents —(CH2) XNR22R23 (where x is 4, R22 and R23 each represents a hydrogen atom) corresponds to the compound of the invention as in claim wherein AA represents lysine, and n is 1 or the compound of the invention as in claim 4 wherein in formulae Za-6 to Za-10, AA represents lysine, and n is l.
Thus, invention as in instant claim 1 (and dependent claims thereto) are rendered prima facie obvious over the invention described in UBC.  Even if specific compounds are not described, a person skilled in the art could easily obtain the compound wherein R70 and R71 each represents methyl, R72 and R74 each represents hydrogen, R3 represents tert-butyl, R7 represents methyl, Ry75 represents -CR4a-CH=CRs-CO-NR9R10, R4 represents isopropyl, R5 represents methyl, R9 represents hydrogen, R10 represents -CHR21COOH, and R21 represents —(CH2) XNR22R23(where x is 4, R22 and R23 each represents a hydrogen atom) in the invention described in UBC. For the same reason, the invention as in claims 2, 6, and 8 is the same as the invention described in document 1, or a person skilled in the art could have easily configured the invention as in claims 2-6 and 8. Moreover, a person skilled in the art could easily use the obtained compound as an anticancer agent and use other anticancer agents in combination. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY A AUDET whose telephone number is (571)272-0960.  The examiner can normally be reached on Monday-Thursday 8-630PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654